Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 1 of 20




                                             MJ19-159
                Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 2 of 20




 1                                  AFFIDAVIT OF ALISON WASSALL
 2 STATE OF WASHINGTON                           )
                                                 )
 3
     COUNTY OF KING                              )
 4
             I, Alison Wassall, a Special Agent with the Drug Enforcement Administration,
 5
     having been duly sworn, state as follows:
 6
                       I.      INTRODUCTION AND AGENT BACKGROUND
 7
 8                    I am employed as a Special Agent (SA) with the United States Drug
 9   Enforcement Administration (DEA), and have been so employed since September, 2018.
10   I am currently assigned to the Seattle Field Division. In this capacity, I investigate
11   violations of the Controlled Substance Act, Title 21, United States Code, Section 801 et
12   seq., and related offenses. I have received specialized training in the enforcement and
13   investigation of the Controlled Substance Act. I have received over 620 hours of
14   classroom and practical training which includes, but is not limited to, drug identification,
15   drug interdiction, detection, money laundering techniques and schemes, smuggling, and
16   the investigation of individuals and/or organizations involved in the illegal possession,
17   possession for sale, sales, importation, smuggling, cultivation, manufacturing and illicit
18   trafficking of controlled substances.
19                    In my role as a Special Agent for the Drug Enforcement Administration, I
20   have participated in narcotics investigations (i.e. heroin, cocaine, marijuana, and
21   methamphetamine) which have resulted in the arrest of individuals and the seizure of
22   illicit narcotics and/or narcotic-related evidence. Through my training and experience, I
23   can identify illegal drugs by sight, odor, and texture. Additionally, I have written
24   investigative reports, and conducted and participated in interviews of drug traffickers, of
25   various roles within drug organizations, which has provided me with a greater
26   understanding of the methods by which drug trafficking organizations operate.
27                    Prior to becoming a Drug Enforcement Administration Special Agent, I
28 was employed by the Washington State Patrol, assigned to the Northwest High Intensity
      Affidavit of SA Wassall - 1                                         UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      USAO No. 2019R00130
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 3 of 20




 1 Drug Trafficking Area in Seattle, Washington, as a Criminal Intelligence Analyst for
 2 approximately three (3) years. I received specialized training from the Drug Enforcement
 3 Administration Basic Intelligence Research Specialist academy and received over 350
 4 hours of classroom training. During my time as an analyst, I supported numerous state
 5 and federal drug trafficking cases, assisted with the execution of both state and federal
 6 search warrants, and was a participant with the Washington State Patrol Marijuana
 7 Eradication Team. As a result of my experience in participating in search warrants as an
 8 analyst, I have encountered and have become familiar with various tools, methods,
 9 trends, paraphernalia and related articles utilized by various traffickers in their efforts to
10 import, conceal, and distribute controlled substances. I am also familiar with the various
11 methods of packaging, delivering, transferring.
12                                 II.   PURPOSE OF THIS AFFIDAVIT
13               Search Warrant to Authorize Electronic Investigative Technique
14                   This affidavit supports an application for a search warrant under Federal
15   Rule of Criminal Procedure 41 to authorize law enforcement to employ an electronic
16   investigative technique further described in Attachment B, in order to identify the
17   cellular phone or phones carried by Darren Singh (hereinafter referred to as “Unknown
18   Target Telephone A,” or “TTA”) described in Attachment A.
19                   This Court has authority to issue the requested warrant under Federal Rule
20   of Criminal Procedure Rule 41(b)(1) & (2) because The Target Telephone is currently
21   believed to be located inside this District. In order to obtain additional information
22   relating to Unknown Target Telephone A, its user, and the criminal violations under
23   investigation, law enforcement must first identify TTA. There is probable cause to
24   believe that the use of the investigative technique described by the warrant will result in
25   investigators learning that identifying information.
26                   I believe TTA is presently being used in the Western District of
27   Washington in furtherance of the following federal criminal offenses: Money laundering
28   of drug trafficking proceeds and conspiracy to launder money, in violation of 18 U.S.C.
     Affidavit of SA Wassall - 2                                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2019R00130
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 4 of 20




 1   §§ 1956; and Distribution of Controlled Substances, in violation of 21 U.S.C.
 2   § 841(a)(1), and/or conspiracy to commit that same offense in violation of 21 U.S.C. §
 3   846. I believe that identification of TTA will further the investigation of these
 4   violations.
 5                   Because this affidavit is being submitted for the limited purpose of
 6 obtaining the authorization mentioned above, I have not included every fact known to me
 7 concerning this investigation. Rather, I have set forth only the facts that I believe are
 8 necessary for a fair determination of probable cause and to show that there is probable
 9 cause to issue the requested warrant.
10                   This is the first application in this judicial District for a warrant authorizing
11 use of this electronic investigative technique in connection with this investigation.
12                   Because collecting the information authorized by this warrant may fall
13 within the statutory definitions of a “pen register” or “trap and trace device” see 18
14 U.S.C. § 3127(3) & (4), this warrant is designed to comply with the Pen Register Statutes
15 as well as Rule 41. See 18 U.S.C. § § 3121-3127. This warrant therefore includes all the
16 information required to be included in a pen register order. See 18 U.S.C. § 3123(b)(1). I
17 know from my training and experience that a pen register is a device or process which
18 records or decodes dialing, routing, addressing, or signaling information transmitted by
19 an instrument or facility from which a wire or electronic communication is transmitted.
20 The information obtained from a pen register does not include the contents of any
21 communication. I know from my training and experience that a trap and trace device is a
22 device or process which captures the incoming electronic or other impulses which
23 identify the originating number or other dialing, routing, addressing, and signaling
24 information reasonably likely to identify the source of a wire or electronic
25 communication, provided, however, that such information does not include the contents
26 of any communication.
27
28
     Affidavit of SA Wassall - 3                                               UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     USAO No. 2019R00130
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                 Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 5 of 20




1                                    III.     SOURCES OF INFORMATION
2                      I have obtained the facts set forth in this affidavit through my personal
3 participation in the investigation described below; from oral and written reports of other
4 law enforcement officers; and from records, documents and other evidence obtained
5 during this investigation. I have obtained and read official reports prepared by law
6 enforcement officers participating in this investigation and in other investigations by the
7 DEA. When I refer to registration records for vehicles, I am relying on records obtained
8 from that state’s Department of Licensing (DOL) or equivalent. Insofar as I have
9 included event times in this affidavit, those event times are approximate.
10                                          IV.        PROBABLE CAUSE
11 A.         MDMA Seizure
12
                       During December 2018, a confidential source (CS1) stated he/she was
13
     aware of a narcotics trafficker selling large quantities of MDMA in Western Washington.
14
     CS1 identified the narcotics trafficker to investigators as Darren Singh. CS1 stated to
15
     investigators that Singh generally has access to ten kilograms of MDMA at any given
16
     time. CS1 also provided (253) 226-1137 (hereinafter “Target Telephone 2” or “TT2”) as
17
     a contact number for Singh. CS1 knows this information because he/she stated to
18
     investigators he/she had spoken with Singh in the past on TT2.
19
                       CS1 was recently arrested on a state narcotics violation and is cooperating
20
     with investigators under an active cooperation agreement with Seattle Police Department
21
     in exchange for charging considerations. In addition to the recent narcotics arrest, a
22
     criminal history check revealed CS1 has an arrest history which includes a felony
23
     narcotics arrest from 2018 1, and from before 2017. Per his/her criminal history, one of
24
     the aforementioned felony narcotics arrests, in 2017, resulted in a gross misdemeanor
25
     conviction for solicitation to commit a violation of the uniformed controlled substances
26
27
     1
      As of the submission of this affidavit, per CS 1’s criminal history, no disposition has been received for the 2018
28   arrest.
      Affidavit of SA Wassall - 4                                                              UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
      USAO No. 2019R00130
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
                 Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 6 of 20




 1 act 2. CS1 also has arrests for possession of a stolen firearm and attempting to elude, both
 2 from before 2015. No charges were filed for either arrest.
 3                     During December 2018, at the direction of law enforcement, a recorded
 4 phone call was placed from CS1 to TT2, believed to be utilized by Singh. Other
 5 investigators were present when the call was made, however I subsequently reviewed the
 6 recording. During the phone call, a male answered TT2, who CS1 stated he/she knew to
 7 be Singh based on past in person and telephonic conversations and in person meetings
 8 he/she had with Singh. CS1 acted as a third party broker during the call. CS1 indicated
 9 to Singh that he/she had “guys” who wanted to “come down and make this happen.” CS1
10 inquired about Singh’s availability, and trying to set “it” up for a weekend. Singh
11 inquired to CS1, “They want three you said?” CS1 replied they wanted “three or five”
12 but that CS1 was trying to work it out. Singh replied, “Ok no problem.”
13                     Based on my training and experience, and the training and experience of
14 other investigators more senior than I, I believe when CS1 was inquiring about Singh’s
15 availability and stated to Singh he/she had “guys” who wanted to “come down and make
16 this happen” in addition to trying to set “it” (or the meeting) up for a weekend, Singh
17 knew CS1 to be referring to a narcotics transaction with customers CS1 would be
18 directing to Singh. I also believe when Singh inquired if the customers wanted “three or
19 five” he was asking CS1 if the customers wanted three or five kilograms of a narcotics
20 substance, in this instance MDMA. CS1 stated to investigators that Singh generally has
21 access to 10 kilograms of MDMA at any given time. In addition, CS1 has stated to
22 investigators that he/she and Singh have conducted numerous narcotics transactions over
23 the last several years. CS1 further had stated that he/she has purchased up to several
24 kilograms of MDMA from Singh.
25
26
27
     2
      In two previous affidavits in this investigation, only CS1’s arrest history is discussed, however after I reviewed
28   his/her criminal history one of these drug arrests resulted in the conviction mentioned above.
      Affidavit of SA Wassall - 5                                                                UNITED STATES ATTORNEY
                                                                                                700 STEWART STREET, SUITE 5220
      USAO No. 2019R00130
                                                                                                  SEATTLE, WASHINGTON 98101
                                                                                                        (206) 553-7970
                   Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 7 of 20




 1                       On December 21, 2018, King County Superior Court Judge Patrick Oishi
 2 signed a state tracking warrant authorizing the real time GPS location tracking of TT2.
 3 Initial state tracking data for TT2 showed the phone was located near 6900 132nd PL SE,
 4 Newcastle, WA 3. According to Washington Department of Licensing (WA DOL)
 5 “Darren Arvin Singh” lists 6900 132nd PL SE Apt 5-405 Newcastle, WA as his residence
 6 on his Washington driver’s license. Initially, TT2 did not appear to move from the area
 7 of the aforementioned address until December 26, 2018. I believe this indicated that
 8 Singh had traveled somewhere and had left TT2 behind.
 9                       On December 26, 2018, investigators received notification from U.S.
10 Customs and Border Protection (CBP) that Darren Singh had crossed into the U.S. from
11 Canada. CBP stated that Singh had stated to CBP he was residing at 6900 132nd PL SE
12 Apt 5-405 Newcastle, WA, and provided 206-430-8643 (TT1) as his phone number to
13 CBP. Upon Singh’s return from Canada, TT2 began to “ping” at locations other than
14 Singh’s suspected residence, indicating the user had begun to carry it around with them.
15 As stated above, TT2 was only “pinging” near the Newcastle address initially and was
16 not with Singh during his border crossing from Canada based on state tracking data.
17                       During the first week of January 2019, CS1 stated to investigators that
18 Singh had contacted him/her via phone and had stated to CS1 that he was ready to
19 complete the previously arranged narcotics transaction. On the same date, during the first
20 week of January 2019, at approximately 11:45 a.m., investigators established surveillance
21 in the area of TT2. Electronic tracking data for TT2 showed TT2 was “pinging” near a
22 restaurant, located in Tukwila, WA. Upon arrival in the area of the “ping,” investigators
23 located a 2004 Honda Accord Sedan with Washington License plate ANV4168 (herein
24 after “Target Vehicle 1” or “TV1”) which investigators previously had observed
25 Singh driving during this investigation. CS1, at the direction of law enforcement, then
26 met with Singh in a public location. The meeting was observed by law enforcement.
27
28   3
         Tracking data ranged from within 2 meters up to within 28 meters of the aforementioned address.
         Affidavit of SA Wassall - 6                                                          UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
         USAO No. 2019R00130
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
               Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 8 of 20




 1 After the meeting, CS1 stated that Singh had stated to him/her that the narcotics were in
 2 another car that was nearby, waiting for Singh to call. These conversations were relayed
 3 by CS1 to investigators. The conversations were not recorded and investigators were not
 4 present to hear them. CS1 stated that he/she had told Singh he/she would be ready later
 5 in the day. CS1 stated that he/she and Singh had agreed to meet later in the day at a
 6 Casino, located in Tukwila WA, between 2:30 p.m. and 3:00 p.m. to complete the
 7 narcotics transaction.
 8                   At approximately 11:58 a.m., investigators observed Singh meeting with an
 9 unidentified Hispanic male (UM1) in a Best Buy parking lot, located at 17364
10 Southcenter Parkway, Tukwila, WA. Singh had traveled to the Best Buy in TV1.
11                   At approximately 12:01 p.m., Singh and UM1 separated. Investigators
12 observed UM1 enter into the Best Buy and Singh depart the area in TV1. At
13 approximately 12:14 p.m., investigators observed UM1 enter into a Kia sedan with
14 Washington license plate ARP9660 after UM1 had exited the Best Buy. The Kia then
15 departed the area. At approximately 12:48 p.m., investigators located the Kia sedan at
16 Southcenter mall on the top floor of a parking garage. Surveillance was maintained on
17 the Kia. According to Washington DOL the Kia is registered to “Camilo Castano.”
18                   Based on my training and experience, CS1’s information that Singh stated
19 to him/her the narcotics were in another vehicle nearby waiting for Singh to call, CS1’s
20 statements that Singh had agreed to meet him/her later in the day to complete the
21 narcotics transaction, and the training and experience of other investigators more senior
22 than I, I believe that UM1 was in possession of the narcotics CS1 was “ordering” through
23 Singh. I and senior investigators further believe that Singh was meeting with UM1 to
24 inform him that the narcotics transaction would happen later in the afternoon.
25                   At approximately 2:00 p.m., investigators observed CS1 and Singh together
26 at a public parking lot. The CS was not wearing a recording device during this time.
27 During breaks in the meeting between CS1 and Singh, CS1 relayed to investigators that
28 Singh had called the individual delivering the narcotics and instructed him to go to a
     Affidavit of SA Wassall - 7                                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO No. 2019R00130
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
               Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 9 of 20




 1 nearby Jack in the Box to conduct the transaction. At approximately 2:17 p.m.,
 2 investigators observed UM1 enter the Kia and depart the parking garage. Investigators
 3 maintained surveillance on the Kia. At approximately 2:25 p.m., an investigator
 4 observed the Kia arrive at a Jack in the Box restaurant located at 16400 W Valley Hwy,
 5 Tukwila, WA. Shortly thereafter, the Kia departed the Jack in the Box without meeting
 6 with any individuals. Several minutes later, the Kia drove to a Value Village, located at
 7 16700 Southcenter Parkway, Tukwila, WA. This location is adjacent to a Double Tree
 8 hotel. At this approximate time, CS1 informed investigators, via phone, that the meet
 9 location changed to the Double Tree.
10                   At approximately 2:40 p.m., UM1 was observed at the trunk of the Kia in
11 the Value Village parking lot by investigators. Seattle Police Department (SPD) officers
12 then detained UM1 at the trunk of the Kia. UM1 was identified as Camilo Castano-
13 Villegas. After Castano-Villegas was detained investigators observed his phone ringing.
14 The number displayed was 253-226-1137 (TT2).
15                   Castano-Villegas was read his Miranda Warnings by investigators and
16 stated he understood them to investigators. Castano-Villegas then signed a consent to
17 search of his vehicle. Investigators searched his vehicle while he was present and located
18 approximately four kilograms of MDMA within the Kia. Investigators later field tested
19 the narcotics with positive results for MDMA.
20 B.       Further information regarding TT1
21                   On January 25, 2019, King County Superior Court Judge Patrick Oishi
22 signed a state tracking warrant authorizing the real time GPS location tracking of TV1.
23 On February 7, 2019, the Honorable U.S. Magistrate Judge Mary Alice Theiler signed a
24 federal warrant authorizing real-time location tracking of TT1. On March 8, 2019, the
25 Honorable U.S. Magistrate Judge Mary Alice Theiler signed a federal warrant
26 authorizing the continued real-time location tracking of TT1 and TV1.
27
28
     Affidavit of SA Wassall - 8                                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO No. 2019R00130
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 10 of 20




 1                     I and senior investigators believe both TT1 and TT2 are utilized by Darren
 2 Singh. Washington State Department of Revenue indicates that the subscriber for TT1:
 3 “Executive Transportation and Services” is the name of a business that was governed by
 4 “Darren Singh.” The business license for Executive Transportation and Services expired
 5 on April 30, 2017, becoming inactive during September 2017. In addition, as mentioned
 6 above, Singh provided TT1 as a contact number upon returning to the U.S. from Canada.
 7                   Based on my training and experience, and the training and experience of
 8 other investigators more senior than I, it is common for narcotics traffickers to utilize
 9 more than one phone. At times, narcotics traffickers will utilize separate phones for
10 multiple reasons which include using one phone for trusted individuals, and another for
11 those who the trafficker believes can’t be trusted. In addition, at times traffickers will
12 segregate phones for “business” (trafficking in narcotics) and use a separate phone for
13 friends and family.
14 C.       Information gained during tracking of TV1
15                   During the first week of February 2019, after the aforementioned seizure of
16 MDMA, CS1 met with Singh. Singh traveled to the meeting in TV1. Prior to the
17 meeting, investigators equipped CS1 with a recording device. I have reviewed that
18 recording. During the meeting, Singh stated to CS1 that “these guys don’t want to send
19 to me.” Singh continued that, “if I need it, I have to pick it up in Cali.” Singh further
20 indicated that he didn’t want to fly to California stating, “if they look at my records what
21 am I doing there?” Singh instead indicated he may have to drive to California.
22                   Based on my training and experience, and the training and experience of
23 other investigators more senior than I, I and senior investigators believe when Singh
24 stated his “guys” didn’t want to send to him, he was indicating to CS1 that his suppliers
25 would not currently send him narcotics, possibly due to the recent MDMA seizure. I and
26 senior investigators further believe Singh was instructed by his suppliers that he would
27 have to drive to California to pick up narcotics. In addition, when Singh inquired, “if
28
     Affidavit of SA Wassall - 9                                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2019R00130
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 11 of 20




 1 they look at my records what am I doing there?”, myself, and other investigators more
 2 senior than I, believe he was indicating he was aware that law enforcement may be
 3 paying attention to his movements and instead preferred to travel by car in an effort to
 4 thwart law enforcement.
 5                   CS1 and law enforcement databases indicate Singh is part of a larger
 6 organization which traffics narcotics from Mexico, through the U.S., to Canada. As
 7 stated previously, CS1 has purchased up to several kilograms of MDMA from Singh, and
 8 stated Singh generally has access to 10 kilograms of MDMA at any given time. CS1 said
 9 Singh drives to Canada and he and his associates then smuggle MDMA into the United
10 States from Canada. CS1 believes Singh and his drug trafficking organization smuggle
11 10 to 20 kilograms of MDMA into the United States on each run, but he/she was unsure
12 of how frequent the runs were. Our investigation to date has indicated that Singh is
13 supplied his MDMA from Canadian sources.
14                   In addition to narcotics activity, myself, and other investigators more senior
15 than I, further believe Singh is laundering money through casinos in Western
16 Washington. On February 18, 2019, state electronic tracking data indicates that TV1
17 traveled to the Macau casino located at 5700 Southcenter Blvd, Tukwila, WA. For this
18 specific date, we also obtained electronic security footage from the Macau casino. At
19 approximately 4:27 p.m., TV1 can be seen arriving at the casino and parking. Singh then
20 exits TV1 on his phone and appears to be looking around the area. Singh then walked
21 over to a dark vehicle at a nearby gas station and spoke with the driver of the car for a
22 few minutes. The vehicle then departed the area and Singh walked back to TV1 and
23 entered TV1.
24                   At approximately 4:35 p.m., Singh entered the Macau casino. Inside the
25 casino Singh then “bought in” to table games with large bundles of money. Exact dollar
26 amounts currently have not been obtained and could not be discerned from the camera
27 footage however Singh was in the casino for approximately 1 hour, during this time he
28 switched tables multiple times, and appeared to buy in with large bundles of money
     Affidavit of SA Wassall - 10                                           UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2019R00130
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 12 of 20




 1 approximately 5 times. On the same date, at approximately 5:58 p.m., Singh also
 2 traveled in TV1 to nearby Roman casino after he played at the Macau casino. For this
 3 specific date, we also obtained electronic security footage from the Roman casino. While
 4 at Roman, he also appeared to buy in (though only once) with a larger bundle of bills
 5 before playing a few hands, taking his chips, and appearing to “cash out.”
 6                   Based on my training and experience, and the training and experience of
 7 other investigators more senior than I, Singh’s meeting with the individual at the gas
 8 station prior to entering Macau casino appeared to be consistent with a “money pickup”
 9 where an individual will “pickup” a large amount of narcotics proceeds and be expected
10 to launder the money either through banks, crypto-currency, or by other means including
11 casinos. In addition, Singh’s behaviors inside the Macau and Roman casino are
12 consistent with money laundering. Traffickers at times will utilize narcotics proceeds
13 inside casinos in an effort to get “clean” bills by exchanging the narcotics proceeds for
14 chips, playing a few hands, and then “cashing out” with new “clean” bills.
15                   Finally it should be noted that we have observed Singh on security cameras
16   at multiple casinos over a period of four days between February 15th and February 18,
17   2019. During this time, when Singh was gambling, he appeared to mostly “buy in” for
18   at most $500-$1000 (five to ten “bills” were observed counted out by the dealer). The
19   instances at the Macau and Roman casinos on February 18, 2019, appeared to be
20   different behavior based on the amount of times Singh “bought in” as well as the larger
21   bundles he appeared to be utilizing. Based on tracking data and surveillance, Singh
22   travels to casinos nearly daily in TV1. While at times he appears to be legitimately
23   gambling, on other instances his behaviors are consistent with money laundering
24   activity.
25 D.       Information relating to usage of TT2
26                   As noted above, prior to and during the seizure of MDMA, Singh spoke
27 with CS1 by utilizing TT2. For the period of December 1, 2018 through January 7, 2019,
28 toll analysis indicates that TT2 was in contact with 30 unique full phone numbers. For
     Affidavit of SA Wassall - 11                                         UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO No. 2019R00130
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 13 of 20




 1 the same time period, TT2 was in contact with seven (7) unique full phone numbers 10 or
 2 more times. This is notable because it shows TT2’s phone activity through the first week
 3 of January 2019 (prior to the MDMA seizure).
 4                   From February 7, 2019 through March 17, 2019 (the last date available for
 5 review), toll analysis indicated that TT2 was in contact with eight (8) unique full phone
 6 numbers. For the same time period, TT2 was in contact with only one (1) full phone
 7 number more than 10 times. This is notable because it shows TT2’s phone activity
 8 beginning approximately one (1) month after the MDMA seizure. Myself, and other
 9 investigators more senior than I, believe that the fact that TT2 is only speaking with one
10 phone number frequently indicates that Singh has transitioned from TT2 to another
11 phone.
12                   Further, based on my training and experience, and the training and
13 experience of other investigators more senior than I, traffickers will at times transition to
14 another (or new) phone after law enforcement activity. Usually, this process can range
15 from a few days to even months while the user of the phone (in this case TT2) purchases
16 a new phone and notifies all the individuals they were previously talking to about their
17 new phone number(s). Furthermore, this process can also take (at times) a few months
18 due to the transitioning of contact information (and other information on the phone) from
19 the phone no longer being utilized to the new suspected phone. In addition, out of the
20 aforementioned seven (7) full phone numbers, that were in contact with TT2 ten or more
21 times, prior to the MDMA seizure, only two (2) full phone numbers have appeared in toll
22 records for TT1. I believe this further supports that Singh has transitioned to another (or
23 new) phone.
24 E.       Information relating to Singh’s residence
25                   As noted above, Singh provided 6900 132nd PL SE Apt 5-405 Newcastle,
26 WA as his residence upon returning to the United States from Canada to CBP Officials.
27 In addition, the same address appears on Singh’s Washington State driver’s license.
28 During the state tracking authorization for TT2 and TV1, TT2 and TV1 have frequently
     Affidavit of SA Wassall - 12                                         UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO No. 2019R00130
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 14 of 20




 1 “overnighted” in the vicinity in the aforementioned address. Subpoena records indicate
 2 that TT1 is subscribed at 6900 132nd PL SE Apt 5-405 Newcastle, WA. Furthermore,
 3 TV1 has been observed multiple times by investigators parked at 6900 132nd PL SE,
 4 Newcastle, WA. Finally, investigators have also observed Singh entering into the
 5 apartment complex multiple times. I believe all of the aforementioned information
 6 indicates that Singh lives at 6900 132nd PL SE Apt 5-405 Newcastle, WA.
 7                   Based on my training and experience, and my discussions with other
 8 experienced officers and agents involved in drug investigations, I know it is common for
 9 drug dealers to secrete contraband, proceeds of drug sales, and records of drug
10 transactions in secure locations within their vehicles, residences, and/or storage units for
11 their ready access and to conceal them from law enforcement. In addition, drug
12 trafficking is a cash business, and in order to escape notice from authorities for using
13 unexplained income, or hide excessive cash from illegal activities, traffickers either keep
14 large quantities of cash at home or other secure locations, such as safe deposit boxes, or
15 convert the cash into other valuable assets, such as jewelry, precious metals, monetary
16 instruments, or other negotiable forms of wealth. Records of such conversions are often
17 stored where a trafficker lives or in other secure locations such as safe deposit boxes. I
18 also believe it is likely that any new phones utilized by Singh are stored at his address.
19 For this reason, I am also requesting the investigative technique (described in Attachment
20 B) is able to be utilized at 6900 132nd PL SE Apt 5-405 Newcastle, WA.
21                                  V.   AUTHORIZATION REQUEST
22                   Based on the foregoing, I request that the Court issue the proposed search
23 warrant authorizing the use of the investigative technique described in Attachment A,
24 pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will
25 function as a pen register order under 18 U.S.C. § 3123. I know, based on my training
26 and experience, and the training and experience of investigators more senior than I, that
27 experienced and sophisticated drug traffickers like Darren Singh use multiple cellular
28 phones to conduct their business, and often change phones in an attempt to frustrate law
     Affidavit of SA Wassall - 13                                          UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO No. 2019R00130
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 15 of 20




 1 enforcement. While we have identified phones for Singh, there is probable cause to
 2 believe that he is also using one or more additional cellular phones to conduct his drug
 3 and/or money laundering activities. Use of this technique will likely permit investigators
 4 to identify these additional, currently unknown phones.
 5                   To facilitate execution of this warrant, law enforcement may use an
 6 investigative device that sends signals to nearby cellular devices, including Target
 7 Telephone A, and in reply, the nearby cellular devices will broadcast signals that include
 8 their unique identifiers. The investigative device may function in some respects like a
 9 cellular tower, except that it will not be connected to the cellular network and cannot be
10 used by a cell to communicate with others. Law enforcement will use this investigative
11 device for a period of thirty days from the date the warrant is signed. Law enforcement
12 will use this investigative technique when they have reason to believe that Singh is
13 present. Law enforcement will collect the identifiers emitted by cellular devices in the
14 immediate vicinity of the Target Telephone A when the subject is in multiple locations
15 and/or multiple times at a common location and use this information to identify Target
16 Telephone A as only the Target Telephone A’s unique identifiers will be present in all
17 or nearly all locations. Once investigators ascertain the identity of the Target Telephone
18 A, they will cease using the investigative technique. Because there is probable cause to
19 determine the identity of Target Telephone A there is probable cause to use the
20 investigative technique described by the warrant to determine the identity of Target
21 Telephone A
22                   The investigative device may interrupt cellular service of cellular devices
23 within its immediate vicinity. Any service disruption will be brief and temporary, and all
24 operations will attempt to limit the interference of cellular devices. Once law
25 enforcement has identified Target Telephone A it will delete all information concerning
26 non-targeted cellular devices. Absent further order of the court, law enforcement will
27 make no investigative use of information concerning non-targeted cellular devices other
28 than distinguishing the Target Telephone A from all other devices.
     Affidavit of SA Wassall - 14                                           UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2019R00130
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 16 of 20




 1                   I further request that the Court authorize execution of the warrant at any
 2 time of day or night, owing to the potential need to identify Target Telephone A outside
 3 of daytime hours.
 4                   I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of
 5 Criminal Procedure 41(f)(3), that the Court authorize the officer executing the warrant to
 6 delay notice until 90 days after the collection authorized by the warrant has been
 7 completed. This delay is justified because there is reasonable cause to believe that
 8 providing immediate notification of the warrant may have an adverse result, as defined in
 9 18 U.S.C. § 2705. Providing immediate notice to the person carrying Target Telephone
10 A would seriously jeopardize the ongoing investigation, as such as a disclosure would
11 give that person an opportunity to destroy evidence, change patterns of behavior, notify
12 confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). There is
13 reasonable necessity for the use of the technique described above, for the reasons set
14 forth above. See 18 U.S.C. § 3103a(b)(2).
15                   I further request that the Court authorize execution of the warrant at any
16 time of the day or night, owing to the potential need to identify Target Telephone A
17 outside of daytime hours.
18                   I further request that the Court order that all papers in support of this
19 application, including the affidavit and search warrant, be sealed until further order of the
20 Court. These documents discuss an ongoing criminal investigation that is neither public
21 nor known to all the targets of this investigation. If prematurely disclosed to the public,
22 notice to the holder of Target Telephone A could result in the target’s flight from
23 prosecution, destruction of or tampering with evidence, intimidation or retaliation against
24 potential witnesses, and could otherwise seriously jeopardize the ongoing investigation.
25 Accordingly, there is good cause to seal these documents because their premature
26 disclosure may seriously jeopardize the investigation.
27
28
     Affidavit of SA Wassall - 15                                             UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO No. 2019R00130
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 17 of 20
               Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 18 of 20




1                                        ATTACHMENT A
2
             This warrant authorizes the use of the electronic investigative technique described
3
     in Attachment B when and where the officers to whom it is directed have reason to
4
5 believe that Darren Singh is present, including but not limited to the following
6
     location(s):
7
     6900 132nd PL SE Apt 5-405 Newcastle, WA
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Affidavit of SA Wassall - 17                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      USAO No. 2019R00130
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 19 of 20




 1                                       ATTACHMENT B
 2
             The “Target Telephone A” is the cellular device or devices carried by Darren
 3
     Singh. Pursuant to Federal Rule of Criminal Procedure 41 and Title 18§USC 3123, and
 4
 5 pursuant to an investigation of Violation of Title 21§USC 841 and /or Title 21§USC 846,
 6
     this warrant authorizes the officers, to whom it is directed to identify the Target
 7
     Telephone A by collecting radio signals, including the unique identifiers, emitted by the
 8
 9 Target Telephone A and other cellular devices in its vicinity for a period of thirty days
10
     from the date the warrant is signed, during all times of day and night.
11
             Absent further order of a court, law enforcement will make no affirmative
12
13 investigative use of any identifiers collected from cellular devices other than the Target
14
     Telephone A, except to identify the Target Telephone A and distinguish it from the other
15
     cellular devices. Once investigators ascertain the identity of the Target Telephone A,
16
17 they will end the collection, and any information collected concerning cellular devices
18
     other than the Target Telephone A will be deleted.
19
             This warrant does not authorize the interception of any telephone calls, text
20
21 messages, or other electronic communications, and this warrant prohibits the seizure of
22
     any tangible property. The Court finds reasonable necessity for the use of the technique
23
     authorized above. See 18 U.S.C. § 3103a(b)(2).
24
25
26
27
28
      Affidavit of SA Wassall - 18                                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      USAO No. 2019R00130
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:19-mj-00159-BAT Document 1 Filed 04/18/19 Page 20 of 20




 1
                                        ATTACHMENT C
 2
 3
                                         DECLARATION
 4
            I, S. KATE VAUGHAN, do declare and say:
 5
            I am a duly appointed Assistant United States Attorney for the Western District of
 6
     Washington, and I have primary responsibility for representing the interests of the United
 7
     States herein.
 8
            To ensure technical compliance with the Pen Register Statute, 18 U.S.C. §§ 3121-
 9
     3127, this warrant also functions as a pen register order. Consistent with the requirement
10
11 for an application for a pen register order, I certify that the information likely to be
12 obtained is relevant to an ongoing criminal investigation being conducted by DEA. See
13 18 U.S.C. §§ 3122(b), 3123(b).
14          I declare under penalty of perjury that the Application is made on the basis of
15 information officially furnished, and on that basis I verily believe such information to be
16 true.
17
18                                                     s / S. Kate Vaughan
19                                                    S. KATE VAUGHAN
                                                      Assistant United States Attorney
20
21
22
23
24
25
26
27
      Attachment C                                                              UNITED STATES ATTORNEY
28    USAO No. 2019R00130                                                      700 STEWART STREET, SUITE 5220
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
